Name: Council Directive 86/594/EEC of 1 December 1986 on airborne noise emitted by household appliances
 Type: Directive
 Subject Matter: electronics and electrical engineering;  deterioration of the environment;  environmental policy;  European Union law
 Date Published: 1986-12-06

 Avis juridique important|31986L0594Council Directive 86/594/EEC of 1 December 1986 on airborne noise emitted by household appliances Official Journal L 344 , 06/12/1986 P. 0024 - 0027 Finnish special edition: Chapter 15 Volume 7 P. 0153 Swedish special edition: Chapter 15 Volume 7 P. 0153 *****COUNCIL DIRECTIVE of 1 December 1986 on airborne noise emitted by household appliances (86/594/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the European Communities' 1973 (4) and 1977 (5) action programmes on the environment highlight the importance of the problem of noise pollution and, in particular, the need to take action with regard to the source of the noise; Whereas the public should be informed, in a way which is as readily understandable and uniform as possible, of the level of noise emitted by household appliances; whereas accurate, pertinent and comparable information may serve to guide the public towards selecting less noisy household appliances; whereas manufacturers will then be driven, as a result, to take measures to reduce the sound emissions of the household appliances they manufacture; Whereas, for practical reasons and in order to avoid the appearance of a profusion of labels on household appliances, information on noise level should be included on the label provided for by the implementing Directives adopted under Council Directive 79/530/EEC of 14 May 1979 on the indication by labelling of the energy consumption of household appliances (6) where the same family of household appliance is concerned; Whereas, in the present case, legislative harmonization must be confined to those requirements necessary to measure the airborne noise emitted by household appliances and to carry out checks on the declared level; whereas such requirements must replace the national provisions in this field; Whereas this Directive defines only the requirements strictly necessary; whereas it will be presumed that these requirements are complied with as long as the harmonized standards are applied; whereas it is therefore indispensable to have available these standards concerning the measurement and checking of the declared level of airborne noise emitted by household appliances while they are being operated; Whereas the ComitÃ © europÃ ©en de normalisation (CEN) (European Standardization Committee) and the ComitÃ © europÃ ©en de normalisation Ã ©lectrotechnique (CENELEC) (European Electrotechnical Standardization Committee) are acknowledged to be the bodies competent to lay down and adopt the harmonized standards (European standards or harmonization documents), on instruction from the Commission, in accordance with Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (7) and with general guidelines for cooperation between the Commission and both these bodies, signed on 13 November 1984; Whereas, pending adoption of harmonized standards, free circulation of goods will be assured by the acceptance of products which comply with national standards and technical regulations which are recognized, by means of a monitoring procedure, as satisfying the requirements of this Directive; Whereas the Standing Committee set up by Article 5 of Directive 83/189/EEC would be ideally designated to ensure the checking for conformity of harmonized standards and national standards and technical regulations, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall cover provisions relating to: - the general principles regarding the publication of information on the airborne noise emitted by household appliances, - the measuring methods for determining the airborne noise emitted by household appliances, - the arrangements for monitoring the levels of airborne noise emitted by household appliances. 2. This Directive shall not apply to: - appliances, equipment or machines designed exclusively for industrial or professional purposes, - appliances which are integrated parts of a building or its installations such as equipment for air conditioning, heating and ventilating (except household fans, cooker hoods and free-standing heating appliances), oil burners for central heating and pumps for water supply and for sewage systems, - equipment components such as motors, - electroacoustic appliances. Article 2 For the purposes of this Directive: (a) 'household appliance' means any machine, portion of a machine or installation manufactured principally for use in dwellings, including cellars, garages and other outbuildings, in particular household appliances for upkeep, cleaning purposes, preparation and storage of foodstuffs, production and distribution of heat and cold, air conditioning, and other appliances used for non-professional purposes; (b) 'family' of household appliances means all models (or types) of various household appliances designed for the same purpose and powered by the same principal energy source. Generally, a family includes several models (or types); (c) 'series' of household appliances means all household appliances belonging to the same model (or type), which have defined characteristics and are produced by the same manufacturer; (d) 'batch' of household appliances means a specified quantity of a given series manufactured or produced under uniform conditions; (e) 'airborne noise emitted' means the A-weighted sound power level, LWA, of the household appliance, expressed in decibels (dB) with reference to the sound power of one picowatt (1 pW), transmitted by the air. Article 3 1. Member States may require the publication, for certain families of appliances, of information on the airborne noise emitted by such appliances. This information shall be supplied by the manufacturer or, where the manufacturer is established outside the Community, by the importer established in the Community. When this is so: (a) the level of noise subject to the information procedure shall be determined in accordance with the conditions set out in Article 6 (1); (b) the information may be subject to spot checks on the basis of the principles set out in Article 6 (2). The Member State concerned may take every appropriate step to ensure that the information supplied complies with the requirements of this Directive; (c) the manufacturer or importer shall be responsible for the accuracy of the information supplied. 2. When a Member State does not require information on the airborne noise emitted to be published, the manufacturer or importer may nevertheless publish such information but (a), (b) and (c) of the third subparagraph of paragraph 1 shall continue to apply. Article 4 Where, for the same family of household appliance, provision is made for a label relating to various types of information, such as those provided for pursuant to a separate Directive adopted under Directive 79/530/EEC, the information on the airborne noise emitted shall be given on that label. Article 5 1. Member States may not refuse, prohibit or restrict the marketing of household appliances on grounds relating to information on the airborne noise emitted by such appliances where the information in respect of such appliances is given in accordance with the requirements of this Directive. 2. Without prejudice to the outcome of any spot checks which may be carried out once the household appliances have been offered for sale, Member States shall regard publication of information on the airborne noise emitted as complying with this Directive. Article 6 1. (a) The general test method used to determine the airborne noise emitted by household appliances must be accurate enough for the measurement uncertainties to produce standard deviations not exceeding 2 dB in the case of A-weighted sound power levels. The standard deviations referred to in the first subparagraph shall represent the cumulative effects of all causes of uncertainty in the measurements, except for variations in the noise level of the appliance from one test to another. (b) The general test method referred to in (a) shall be supplemented, for each family of appliances, by a description of the location, mounting, load and operation of the appliances under test conditions to stimulate normal use and ensure adequate repeatability and reproducibility. The standard deviation of reproducibility must be specified for each family of appliances. 2. The statistical method used to verify the declared noise level of appliances in a batch shall be sampling measurement on isolated batches of appliances using unilateral tests. The fundamental statistical parameters of the statistical method referred to in the first subparagraph shall be such that the acceptance probability is 95 % if 6,5 % of the noise emission levels of a batch are higher than the level claimed. The size of a simple or equivalent sample must be 3. The statistical method chosen requires the use of a total reference standard deviation of 3,5 dB. By 1 January 1991 the Council, acting on a proposal from the Commission, shall fix new sample sizes and reference standard deviations for each family of household appliances. Article 7 Member States shall take all necessary steps to ensure that the manufacturer or importer, if he does not choose to withdraw the defective batch from the market, corrects the information without delay should it appear from monitoring in accordance with Article 6 (2) that the level of airborne noise emitted by a batch of appliances exceeds the declared level. Article 8 1. Member States shall presume that the indication of airborne noise emitted by a household appliance is in accordance with the requirements of this Directive and that the checks have been performed adequately by Member States if the measurements for determining the level of airborne noise and the relevant checks have been carried out in accordance with: (a) national standards incorporating harmonized standards the references of which have been published in the Official Journal of the European Communities. Member States shall publish the references for these national standards; or (b) the national standards and technical regulations referred to in paragraph 2 in so far as no harmonized standards exist in the areas covered by these national standards and regulations. 2. Member States shall communicate to the Commission the texts of their national standards and technical regulations as referred to in paragraph 1 (b) which they consider meet the requirements of Article 6. The Commission shall forward these texts forthwith to the other Member States. In accordance with the procedure laid down in Article 9 (2), it shall notify the Member States of those national standards and technical regulations which are presumed to conform to the requirements of Article 6. Member States shall arrange for the references of these national standards and technical regulations to be published. The Commission shall ensure that they are also published in the Official Journal of the European Communities. Article 9 1. Where a Member State or the Commission considers that the harmonized standards referred to in Article 8 (1) (a) do not fully satisfy the requirements of Article 6, that Member State or the Commission shall bring the matter before the Standing Committee set up by Directive 83/189/EEC, hereinafter referred to as the 'Committee', setting out its reasons for doing so. The Committee shall deliver an opinion as a matter of urgency. In the light of the Committee's opinion, the Commission shall notify the Member States as to whether or not the standards concerned should be withdrawn from the publications referred to in Article 8 (1) (a). 2. With regard to the national standards and technical regulations referred to in Article 8 (2), the Committee shall act in accordance with the following procedure: (a) The Commission representative shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may fix on the basis of the urgency of the matter. It shall take a decision by a majority of 54 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. (b) The Commission shall adopt the intended measures where they are in accordance with the Committee's opinion. (c) Where the measures intended are not in keeping with the opinion of the Committee, or where there is no such opinion, the Commission shall forthwith submit to the Council a proposal concerning the measures to be taken. The Council shall take a decision by qualified majority. (d) If, on the expiry of a period of three months of the date on which the matter was brought before it, the Council has not reached a decision, the proposed measures shall be adopted by the Commission. Article 10 1. Member States shall take the measures necessary to comply with this Directive within 36 months of its notification (1). They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive. Article 11 This Directive is adressed to the Member States. Done at Brussels, 1 December 1986. For the Council The President A. CLARK (1) OJ No C 181, 19. 7. 1982, p. 1 and OJ No C 334, 10. 12. 1983, p. 15. (2) OJ No C 277, 17. 10. 1983, p. 166. (3) OJ No C 205, 9. 8. 1982, p. 13. (4) OJ No C 112, 20. 12. 1973, p. 3. (5) OJ No C 139, 13. 6. 1977, p. 3. (6) OJ No L 145, 13. 6. 1979, p. 1. (7) OJ No L 109, 26. 4. 1983, p. 8. (1) This Directive was notified to Member States 4 December 1986.